Citation Nr: 1035502	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1992 
and from March to September 2003.  He also had additional service 
with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for osteoarthritis of the 
feet.  This case was previously before the Board in September 
2007 and July 2009, and was remanded on each occasion for 
additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for arthritis 
of the feet.  During the hearing before the undersigned in March 
2007, the Veteran testified his feet did not become a problem 
until his National Guard service.  He mentioned an incident in 
which he jumped off a truck and severely bruised his feet.  The 
Veteran also claimed at the time of an October 2003 VA 
examination that he jumped out of a helicopter and bruised his 
right foot sometime during the 1990's.  When examined by the VA 
in May 2008, he reported 1994 as the onset of his bilateral foot 
pain.  The September 2009 VA examination report reveals the 
Veteran asserted he began to have bilateral foot pain in 1992, 
while on active duty.  He also stated he jumped off a high ledge 
in 1998 with resulting bruising of his feet.  However, during 
private treatment for complaints related to swelling feet in 
November 1998 he denied experiencing trauma.  The Veteran's 
inconsistent reporting regarding the onset of his foot complaints 
and his report to a treatment provider denying any trauma raises 
a serious question as to his credibility on this point.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).  However, the record does 
establish he had foot complaints before he entered his second 
period of active duty in March 2003.  Thus, the question of 
aggravation is raised.

The Board acknowledges that various opinions regarding the origin 
of the Veteran's bilateral foot disability have been set forth.  
Following the May 2008 VA examination, the examiner opined that 
the Veteran's bilateral foot arthritis was at least as likely as 
not caused by or a result of active duty.  The only rationale was 
that he had mid-foot arthritis.  In the July 2009 remand, the 
Board noted a sufficient rationale for the opinion set forth in 
the May 2008 VA examination was not given by the examiner.  
Accordingly, the Board requested the examiner be given the 
opportunity to review the claims folder and explain his opinion.  

However, the Board points out another VA physician examined the 
Veteran in September 20009.  The diagnosis was bilateral foot 
gouty arthritis.  The examiner opined the Veteran's diffuse 
arthritic pattern was consistent with gouty arthritis, but stated 
his time in service did not cause it.  He added it could have 
been slightly worsened by his time in service, though the Veteran 
would have developed gouty arthritis either way.  The examiner 
did not fully address whether the disorder was worsened beyond 
normal progression, nor did he indicate which period of service 
he was referring to.

The separation examination for the Veteran's initial period of 
active duty was conducted in September 1992.  A clinical 
evaluation of the feet was normal.  

Private medical records show the Veteran was seen in October 1997 
and reported swelling in his feet for two years.  It was stated 
he was in service and had to do much walking and marching in his 
boots.  The assessment was arthralgia to the feet, bilaterally.  
Prior to his second period of active duty from March 2003 to 
September 2003, the Veteran was placed on a permanent profile for 
arthritis of the knees, feet, and hips, and was not required to 
do running activities.  During that period of service, he was 
also placed on convalescent leave for 3 weeks from May to June 
2003 due to eye surgery.

Under the circumstances of this case, the Board finds that an 
additional medical opinion is required.  The Board regrets any 
resulting delay in the adjudication of the claim.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Send the claims file to a VA orthopedic 
specialist for review.  After reviewing the 
evidence in the claims file, to include the 
2009 VA examination findings, the examiner 
should provided responses to the following 
questions and provide a rationale for the 
conclusions.

a.	Please clarify whether the Veteran 
has gouty arthritis of the feet 
versus osteoarthritis of the feet. 
b.	Is the current arthritis caused by 
the Veteran's active military 
service from June 1990 to November 
1992?
c.	Is the current arthritis caused by a 
documented injury during a period of 
reserve service?
d.	With respect to the March to 
September 2003 period of active 
duty, was the Veteran's preexisting 
foot condition permanently worsened 
beyond normal progression by 
service? 

If the physician determines that a new VA 
examination is necessary to adequately 
respond to the questions presented, one 
should be authorized.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


